

Contact:  Robert Zito
917-692-0747 or
908-546-7447
bob@zitopartners.com
 


 
 
Premier Alliance Group Chairman Joseph Grano Named Company CEO
 
 
Cyber Security to be key focus for company; “Know your attackers,” says Grano
 
 
New York, New York, May 20, 2014 – Joseph Grano, one of the financial service
industry’s leading executives for more than 30 years, has been named Chief
Executive Officer of Premier Alliance Group, Inc. (OTCQB: PIMO), the company
announced today.
 
 
Brian King, formerly President and CEO of Ecological LLC – a Premier Alliance
subsidiary – has been named the company’s Chief Operating Officer.
 
 
The reorganization realigns Premier Alliance to provide additional emphasis on
cyber security as part of the comprehensive services Premier Alliance provides.
 
 
As a veteran business leader who’s directed some of Wall Street’s biggest and
most successful companies, Grano said he welcomes the opportunity to build the
Premier Alliance brand.
 
 
“I have been fortunate to work in turnaround and reorganization situations
before, and the cyber security imperative for companies today is a seminal
moment that Premier is uniquely positioned to support,” Grano said. “I look
forward to helping our clients and delivering results for our shareholders.”
 
 
Grano said he is committed to establishing root9B, a wholly owned company
subsidiary, as the industry-leading provider of cyber security services to
private enterprises and public sector clients. He noted that the number and
severity of disabling cyber attacks is increasing, and that cyber defense has
become an essential part of any company’s strategic planning and operations.
 
 
“I firmly believe that the energy grid and our financial system are at risk,”
Grano added. “As a nation, we need to reinforce our mitigation strategies now.
 
 
 

--------------------------------------------------------------------------------

 
 
“The crucial lesson for many business leaders today is not just to know your
customer, it’s to know your attackers as well. Premier Alliance is uniquely
positioned to provide that insight.”
 
 
root9B was acquired in 2013 by Premier Alliance. The company offers
comprehensive programs designed to protect IT systems and data from hackers, and
trains clients in the development and execution of cyber defense systems. It is
led by Eric Hipkins, a nationally recognized subject matter expert. root9B
currently supports both government organizations and public companies.  The
company’s senior staff comes from the highest ranks of the NSA and the nation’s
military.
 
 
“Premier Alliance focuses on the three major areas of concern for directors,
management and regulators today – cyber security, energy and regulation,” Grano
added.  “Our business model gives us a competitive advantage.”
 
 
In addition to his Premier Alliance roles, Grano chairs the board of Centurion
Holdings LLC and is a former chairman of UBS Financial Services. Earlier in his
career, he held a series of senior-management positions with Merrill Lynch and
PaineWebber.
 
 
A Green Beret Captain, Grano served in Vietnam and his bond with the military
and his fellow soldiers has remained strong. He regularly contributes time and
is a frequent speaker to Veterans’ groups.
 
 
As part of an extensive record of public service, Grano served as Chairman of
the Board of Governors of NASD, and was appointed by President George W. Bush to
chair the Homeland Security Advisory Council from 2002-2005. He is a recipient
of the USO Gold Medal Award for Distinguished Service, and has been named
Business Leader of the Year by Georgetown University's School of Business.
 
About Premiere Alliance Group, Inc.
Premier Alliance Group Inc. (OTCQB: PIMO) is a leading provider of Cyber
Security, Energy and Business Advisory Solutions. Headquartered in New York
City, Premier Alliance has been delivering results that improve productivity,
mitigate risk and maximize profits since 1995. Our clients range in size from
Fortune 100 companies to mid-sized and owner-managed businesses across a range
of industries, including local, state and federal government agencies. For more
information, visit www.premieralliance.com






